Citation Nr: 0010857	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  95-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for the 
post operative residuals of a ganglionectomy of the left 
index finger (major), currently rated as 10 percent disabling 
(hereinafter "left index finger disability"). 

2.  Entitlement to a total disability evaluation based on 
individual unemployability (hereinafter "TDIU").


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to March 1964 
and from May 1964 to July 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This case was previously before the Board in 
August 1999, at which time it was REMANDED to the RO for 
additional development.  The additional development having 
been completed, the case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's left index finger disability is productive 
of a tender and painful scar, which causes no more than 
moderate limitation of function.

2.  The veteran is not precluded from substantially gainful 
employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for a left index finger disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.72, 4.118, Diagnostic Codes 5307-9, 7803-6, 
7819 (1999).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 1502, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased rating for a left index finger disability

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports, private medical records, and the 
veteran's written statements.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

The veteran was initially granted service connection for a 
left index finger pursuant to a May 1989 RO rating decision, 
and was assigned a noncompensable disability rating by the 
application of 38 C.F.R. § 4.118, Diagnostic Codes 7805, 
7819.  This noncompensable disability rating was increased to 
10 percent in accordance with a December 1993 rating 
decision, effective July 1993.  This 10 percent disability 
remained has remained in effect ever since.  

A November 1996 private evaluation report for left-hand 
dysfunction noted the veteran's history of severe loss 
strength in the left hand.  The veteran was found to be left 
hand dominant.  Grip strength testing was below normal in 
both hands.  It was also explained that he scored in the low 
categories for all remaining tests involving pinch strength, 
fine motor dexterity, and manipulation.  It was noted that 
the veteran took frequent short rest breaks throughout 
testing and that he frequently rubbed his hand and blew on 
his fingers, reporting increasing pain as testing continued.  
The assessment stated that the veteran tolerated the 
evaluation while reporting increased pain, but no significant 
decrease in grip strength was noted.

An October 1997 VA radiology report revealed an old fracture 
with deformity of the 4th interphalangeal joint and a 
shortened 4th metacarpal, but there was no evidence of 
fracture or focal bone destruction.  

An October 1997 VA examination report recounted the veteran's 
complaints of left hand pain, weakness, and stiffness.  
Objectively, there was a linear one-inch scar on the palmer 
surface obliquely across the proximal phalanx and then 
another one-inch linear scar on the palmer surface just below 
the index finger.  These scars were well healed, non-tender, 
with no loss of underlying tissue and no evidence of 
recurrent ganglion.  The left hand exhibited good musculature 
and all joints were normal with full range of motion.  
However, there was mild to moderate loss of gripping strength 
in the left hand, accompanied by pain in the fourth and fifth 
metacarpals, but there was no pain in the index finger with 
gripping.  The impression was as follows: post operative 
ganglion, left index finger, proximal phalanx, without 
recurrence; and an intermittently symptomatic left hand, by 
history, without objective changes.

An October 1999 VA neurological examination report noted that 
the claims file and medical records were reviewed.  The 
veteran's claims of pain, weakness, and sensory loss in the 
left hand and fingers were recited.  Objectively, upper 
extremity reflexes were normal.  The veteran reported a 40 to 
50 percent reduction in pin and touch testing involving the 
left hand and fingers.  This numbness went above the left 
wrist.  Strength testing was normal except for finger flexors 
and movements associated with intrinsic muscles of the hand.  
There was also give-way weakness, which the veteran claimed 
as secondary to pain.  The examiner commented that he could 
not detect any significant atrophy or any fasciculations in 
the muscles of the thenar or hypothenar eminencies, or 
interossei.  On palpation of a v-shaped scar near the base of 
the index finger, the veteran reported the area to be very 
tender.  The diagnosis was non-neurological motor or sensory 
loss involving the left hand.  The examiner opined that 
"[t]he sensory loss in the left hand cannot be explained by 
any known nerve or nerve root innervation of the hand."  The 
examiner appeared to have based this opinion on his objective 
observations and the evidence of record, which showed there 
was no neurological involvement noted at the time of his 
ganglionectomy and that the onset of numbness and weakness 
was rather recent and very remote from the operation.  The 
examiner further theorized that the veteran's left hand 
symptoms could be due to an ulnar nerve problem originating 
above the wrist. 

A December 1999 VA electromyography/nerve conduction velocity 
report (EMG/NCV) stated that the veteran complained of 
intermittent left-hand numbness and weakness; a brief 
examination was normal.  The test results found that 
bilateral median, ulnar, and radial sensory responses were 
normal and symmetric.  A left median and ulnar motor 
conduction study was normal, aside from mild segmental 
slowing across the elbow.  A needle EMG shows mild changes of 
chronic denervation-renervation in the left FDI.  The 
examiner's interpretation of the results only show that the 
veteran suffered from mild ulnar neuropathy at the left 
elbow, which may account for intermittent hand numbness, but 
there was no electrophysiologic evidence of nerve injury at 
the wrist. 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  Moreover, the 
regulations provide that the evaluation of the same 
disability under various diagnoses, and the evaluation of the 
same manifestation under different diagnoses, are to be 
avoided so that pyramiding does not result.  38 C.F.R. 
§ 4.14. 

At the outset, the Board notes that the medical evidence of 
record shows that the veteran's left hand weakness, due to 
sensory deficits or otherwise, is not attributable to the 
residuals of the veteran's service-connected left index 
finger disability.

Initially, the veteran's left index finger disability is 
rated under 38 C.F.R. § 4.118, Diagnostic Codes 7803-5, 7819.  
Diagnostic Code 7803 provides for a maximum 10 percent 
disability rating for superficial scars that are poorly 
nourished and accompanied by repeated ulcerations, while 
Diagnostic Code 7804 provides for a maximum 10 percent 
disability rating for superficial scars that are tender and 
painful on objective demonstration.  Diagnostic Code 7805 
notes that a scar may be rated on the basis of limitation of 
function of the affected part.  Diagnostic Code 7819 directs 
the rating of benign skin growths under Diagnostic Code 7806, 
which provides for a 30 percent disability rating if there is 
eczema accompanied by exudation or itching constant, 
extensive lesions, or marked disfigurement. 

With regard to consideration of Diagnostic Codes 7803, the 
Board observes that there is no medical evidence showing that 
the scar on the left index finger is poorly nourished and 
accompanied by repeated ulcerations.  Therefore, a 
compensable disability rating under this code is unwarranted.  
In consideration of Diagnostic Code 7804, the Board notes 
that although there is some evidence to show the scar is 
tender and painful when palpated, as the maximum disability 
rating available is 10 percent, the assignment of a higher 
disability rating is under this regulation is precluded.  In 
addition, although Diagnostic Code 7806 provides for a  
disability rating in excess of 10 percent, it is not 
applicable in this case because there is no evidence that the 
veteran suffers from eczema. 

As noted earlier, Diagnostic Code 7805 states that a scar may 
be rated on the basis of limitation of function of the 
affected part.  Consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5225, is inapplicable, however, as there is 
no evidence of ankylosis of the left index finger.  



The application of 38 C.F.R. § 4.72, Diagnostic Codes 5307-9, 
is appropriate, as disability ratings in excess of 10 percent 
are available for limitation of function of the muscles 
affecting the fingers.  Diagnostic Code 5307 provides for a 
40 percent disability rating for severe limitation of 
function, a 30 percent rating for moderately severe 
limitation of function, and 10 percent for moderate 
limitation of function.  Diagnostic Code 5308 provides for a 
30 percent disability rating for severe limitation of 
function, a 20 percent rating for moderately severe 
limitation of function, and 10 percent for moderate 
limitation of function.  Diagnostic Code 5309 provides for a 
minimum 10 percent disability rating.  Although the medical 
evidence does indicate that the veteran does experience some 
weakness and increasing pain on use, there is no medical 
evidence to show that such weakness derives specifically from 
a reduction in muscle strength; indeed, the intrinsic muscles 
of the hand were shown to have normal strength, and there was 
no evidence of atrophy or other physical impairment of the 
left hand or finger muscles.  In any case, the loss in 
gripping strength of the left hand was noted to be mild to 
moderate, and there was no pain in the left index finger upon 
gripping.  Therefore, as the medical evidence does not show 
that the veteran's limitation of function due to his left 
index finger disability is greater than moderate, a 
disability rating in excess of 10 percent under these 
regulations is not warranted.   

In rating the veteran's disability, the Board has also 
considered the application certain Diagnostic Codes contained 
in 38 C.F.R. § 4.124a.  However, as is consistently explained 
by the medical evidence, any disability involving the 
peripheral nerves of the left hand and index finger originate 
above the wrist, and is not the result of the veteran's 
service-connected residuals of a left index finger post 
operative ganglionectomy.  Therefore, the application of 
38 C.F.R. § 4.124 is inapplicable. 

In reaching this decision the Board has also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the Board concludes that a disability 
rating in excess of 10 percent for his left index finger 
disability is not warranted.

II. TDIU

Pursuant to 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, and 
4.19, a claimant may be awarded a total disability rating for 
compensation purposes under certain circumstances.  
Specifically, under 38 C.F.R. § 3.340, a permanent total 
disability will be taken to exist when such impairment is 
reasonably certain to continue 
throughout the life of the disabled person.  The permanent 
loss or loss of use of both hands, or of both feet, or of one 
hand and one foot, or of the sight of both eyes, or becoming 
permanently helpless or bedridden constitutes permanent total 
disability.  Diseases and injuries of a long standing nature 
that are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Under such 
conditions, a claimant may be awarded TDIU. 

Moroever, pursuant to 38 C.F.R. § 4.16, a total disability 
rating for compensation purposes may be assigned, where the 
schedular rating is less than total, and when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: Provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 

The Board observes that the veteran is service-connected for 
a lumbosacral sprain, which is currently rated as 20 percent 
disabling, and a left index finger disability, currently 
rated as 10 percent disability.  As the veteran has not met 
the minimum thresholds for obtaining TDIU under the 
applicable regulations, an award of TDIU is not warranted.   



ORDER

A disability rating in excess of 10 percent for a left index 
finger disability is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


